USCA4 Appeal: 22-1294      Doc: 23         Filed: 08/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1294


        GARY PISNER,

                            Plaintiff - Appellant,

                     v.

        MARLA RUBENSTEIN; MARLA PISNER 2011 TRUST,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Theodore D. Chuang, District Judge. (8:21-cv-00020-TDC)


        Submitted: August 23, 2022                                        Decided: August 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Gary Pisner, Appellant Pro Se. James A. Mood, Jr., Thomas D. Murphy, MURPHY &
        MOOD, PC, Rockville, Maryland, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1294      Doc: 23         Filed: 08/25/2022      Pg: 2 of 2




        PER CURIAM:

               Gary Pisner appeals the district court’s order dismissing his complaint, in which he

        raised various state law claims related to completed state court litigation between Marla

        Rubenstein and Pisner concerning a trust for which the two were cobeneficiaries. We have

        reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

        order. Pisner v. Rubenstein, No. 8:21-cv-00020-TDC (D. Md. filed Jan. 31, 2022 &

        entered Feb. 1, 2022). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                        AFFIRMED




                                                     2